Case 3:19-cv-00208-KRG-MPK Document 64 Filed 09/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEMETRIUS PIRL,
CIVIL ACTION NO. 3:19-cv-208

Plaintiff,
JUDGE KIM R. GIBSON

SERGEANT, MAJOR RINGLING, et al.,

Defendants.
MEMORANDUM ORDER

This matter is before Magistrate Judge Maureen P. Kelly for pretrial proceedings in
accordance with the Magistrates Act, 28 U.S.C. § 636 and Local Civil Rule 72.

On October 30, 2020, Defendants Gary Ringling (“Ringling”) and Eric Tice (“Tice) filed a
Motion for Summary Judgment. (ECE No. 39.) The Magistrate Judge filed a Report and
Recommendation on March 29, 2021 recommending that Ringling and Tice’s motion be granted
in part and denied in part. (ECF No. 51.)

The parties were notified that, pursuant to 28 U.S.C. § 636(b)(1), they had fourteen days
to file written objections to the Report and Recommendation. Ringling and Tice did not file
objections to the Report and Recommendation. Plaintiff Demetrius Pirl (“Pirl’) stated that he has
no objections to the Report and Recommendation. (ECF No. 61.)

Upon review of the record and the Report and Recommendation under the applicable
“reasoned consideration” standard, see EEOC v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017)

(standard of review when no timely and specific objections are filed), and pursuant to Local Civil
Case 3:19-cv-00208-KRG-MPK Document 64 Filed 09/15/21 Page 2 of 2

Rule 72.D.2, the Court will accept in whole the findings and recommendations of Judge Kelly in
this matter. Accordingly, the following order is entered:
th
AND NOW, this (5 day of September, 2021, it is ORDERED that Defendants’ Motion

for Summary Judgment be GRANTED in part and DENIED in part as stated in the Report and

Recommendation.
BY THE COURT: , ; \
\ YY ~ U
< Re K 1 LAM Ny AW

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
